Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Haug (US Pub 2015/0024239 newly cited).
In regard to independent claim 1, Haug teaches a battery pack assembly comprising: a housing (battery cells 10, 12 which are held within battery module 24) comprising: a pair of sidewalls and a pair of end walls defining a cavity (figure 1-3, while the housing walls and cavity are not particularly described it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the battery cells 10, 12 in the module 24 are within a housing with walls), and 
a pair of lids (at least one terminal cover 30) are hingedly attached to each of the pair of sidewalls (see paragraph [0014, 0041, 0041] - multiple terminal covers with film hinges), each lid 30 of the pair of lids having an interior surface, each lid of the pair of lids moves between an open position and a closed position; a plurality of terminal connectors (spring contacts 46) positioned on each interior surface of each of the pair of lids (paragraphs [0031], figures 4 and 5); 
a plurality of battery cells (11, 12) positioned within the cavity, each battery cell of the plurality of battery cells having a pair of terminals (cell connectors 14, connection terminals 22 - figure 1 and 2, paragraph [0027]), wherein when each lid 30 of the pair of lids is in the closed position, each of the plurality of terminal connectors 46 are respectively electrically coupled to a corresponding terminal 14, 22 of the pair of terminals of each battery cell of the plurality of battery cells (paragraph [0026-0041]; figures 1-5). 
In regard to claim 2, when each lid 30 of the pair of lids are in the open position access to the cavity is permitted to remove at least one battery cell 11,12 of the plurality of battery cells (figures above, paragraphs cited - the Examiner notes that this limitation relates to a functional feature of the battery of which the prior art is capable i.e. removing battery cells while the terminal covers 30 are open - see MPEP 2114). 
In regard to claims 3, a circuit board (PCB 38) coupled to the interior surface of each of the pair of lids and communicatively coupled to the plurality of terminal connectors (paragraph [0030]). 
In regard to claim 4, the circuit board includes a conductive member (monitoring unit 36), the conductive member is communicatively coupled to the plurality of terminal connectors 46 (paragraph [0030] - necessary in order to measure characteristics described). 
In regard to claim 6, in the closed position each of the plurality of terminal connectors 46 are engaged with the pair of terminals 22 of each of the plurality of battery cells (paragraph [0031]). 
In regard to claim 7, in the open position each of the plurality of terminal connectors are disengaged with the pair of terminals of each of the plurality of battery cells (figure 5). 
In regard to claim 8, an elongated member (module cover 26 - paragraph [0027]; figure 3 and 4) extending between the pair of end walls, the elongated member having an upper surface, a portion of the interior surface of the pair of lids contacts the upper surface of the elongated member when the pair of lids are in the closed position (terminal covers 30 are attached to module cover 26). 
Claims 5 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Haug as applied to claim 4 above and further in view of Shimizu et al. (US Pub 2019/0198847 of record).
In regard to independent claim 10, Haug teaches the battery pack as applied to claim 4 above but does not explicitly show the housing in a manner which obviates such that when the lid is in the closed position, each of the plurality of terminal connectors extend into the cavity.  However, Shimizu et al. teach a similar battery pack with lids 50, 60 connected to a housing by hinges 58, and the desirability for the housing to include vertically extending walls which create guide grooves 40, 42 such that when the lids 50, 60 are closed they sit on the walls of the housing portions 32 (figure 8 etc.) which closes off the and protects the wiring and connections structure (paragraphs [0054-0069]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have housing with vertically extending walls in the device of Haug as such allows for connections to be protected as taught by Shimizu et al.  In such a combination, the terminal connectors of Haug would extend from the lids down into the cavity created by the housing to contact the bus bars and terminals of the battery cells which are within the guide grooves created by the housing as obviated by Shimizu et al.
In regard to claim 12, Haug teaches the circuit board includes a conductive member (monitoring unit 36), the conductive member is communicatively coupled to the plurality of terminal connectors 46 (paragraph [0030] - necessary in order to measure characteristics described). 
In regard to claims 5, 13 and 14, Haug teaches the battery pack assembly of claim 4 and 12 above but does not disclose how the battery cells are electrically connected.  However, Shimizu et al. teach a similar battery module including cells 11 which are connected by a bus bar and wiring module which is closed by a pair of lids (covers 50, 60) connected to a housing by hinges 58, and the desirability to use conductive member (bus bars 21, wires 26 etc.) which are coupled to offsetting pairs of terminal connectors (electrode terminals of battery cells which protrude from cell housing - paragraph [0032]) of the plurality of terminal connectors such that each battery cell of the plurality of battery cells are arranged in a series configuration (see paragraphs [0030-0067], figures 1-6) wherein the plurality of terminal connectors (bus bars 21, wires 26) include a leg portion (wired section) and a curvilinear portion (see circular shapes in figure 2), the leg portion is electrically coupled to the conductive member and the curvilinear portion (circular engagement section of bus bar 21) engages with the corresponding (electrode) terminal of plurality of terminals of the plurality of battery cells when the lids are closed because such allows for easy maintenance of the electrically connected cells for automotive applications (paragraph [[0016]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use curvilinear conductive members which are coupled to offsetting pairs of the terminal connectors in the device of Haug as such allows for series connections of the modules with easy maintenance as taught by Shimizu et al.
In regard to claim 15, Haug teaches when each lid 30 of the pair of lids are in the open position access to the cavity is permitted to remove at least one battery cell 11,12 of the plurality of battery cells (figures above, paragraphs cited - the Examiner notes that this limitation relates to a functional feature of the battery of which the prior art is capable i.e. removing battery cells while the terminal covers 30 are open - see MPEP 2114). 
In regard to claim 16, Haug teaches an elongated member (module cover 26 - paragraph [0027]; figure 3 and 4) extending between the pair of end walls, the elongated member having an upper surface, a portion of the interior surface of the pair of lids contacts the upper surface of the elongated member when the pair of lids are in the closed position (terminal covers 30 are attached to module cover 26). 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Haug as applied to claim 8, and further in view of Ishii (US Pub 2010/0114762 of record).
In regard to claim 9, Haug teaches a battery pack as applied above which includes a battery module housing with elongated portions but does not disclose the features of claim 9.  However, Ishii teaches a similar battery pack assembly comprising: a housing (storage battery 301 has main body 310 inserted into a vehicle 100 including battery accommodation device 110 in figure 2) comprising: a pair of sidewalls and a pair of end walls defining a cavity (the cavity within the vehicle or charging station for inserting cells in figure 2), and 
a pair of lids (lids 11) are hingedly attached to each of the pair of sidewalls (lids are reasonably considered attached to the housing of the vehicle or charging station), each lid 11 of the pair of lids having an interior surface, each lid of the pair of lids moves between an open position and a closed position; a plurality of terminal connectors (lid side plug in terminals 15a) positioned on each inner surface of each of the pair of lids (paragraphs [0042-0065]); 
a plurality of battery cells (storage batteries 1) positioned within the cavity, each battery cell of the plurality of battery cells having a pair of terminals (plug in terminals 4a, clamping terminals 5b - figure 1), wherein when each lid 11 of the pair of lids is in the closed position, each of the plurality of terminal connectors 15a are communicatively coupled to a corresponding terminal 5b of the pair of terminals of each battery cell of the plurality of battery cells (paragraph [0087]), 
and the desirability for at least one post extends upwardly from the upper surface of the elongated member (shaft extending from head of bolt 16, 318, 418 etc.), the at least one post configured to receive a fastener (threaded holes 10h, nut 316, 317 - paragraph [0081]), the fastener is configured to retain the interior surface of the pair of lids against the upper surface of the elongated member such that the pair of lids are in a locked position (paragraphs cited above describe threading of bolt holding lid in place). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the locking post with threads into the battery pack of Haug in order to be able to lock the lids in position as taught by Ishii et al.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Haug and Shimizu et al. as applied to claim 16, and further in view of Ishii (US Pub 2010/0114762 of record).
In regard to claim 17, Haug teaches a battery pack as applied above which includes a battery module housing with elongated portions but does not disclose the features of claim 9.  However, Ishii teaches a similar battery pack assembly comprising: a housing (storage battery 301 has main body 310 inserted into a vehicle 100 including battery accommodation device 110 in figure 2) comprising: a pair of sidewalls and a pair of end walls defining a cavity (the cavity within the vehicle or charging station for inserting cells in figure 2), and 
a pair of lids (lids 11) are hingedly attached to each of the pair of sidewalls (lids are reasonably considered attached to the housing of the vehicle or charging station), each lid 11 of the pair of lids having an interior surface, each lid of the pair of lids moves between an open position and a closed position; a plurality of terminal connectors (lid side plug in terminals 15a) positioned on each inner surface of each of the pair of lids (paragraphs [0042-0065]); 
a plurality of battery cells (storage batteries 1) positioned within the cavity, each battery cell of the plurality of battery cells having a pair of terminals (plug in terminals 4a, clamping terminals 5b - figure 1), wherein when each lid 11 of the pair of lids is in the closed position, each of the plurality of terminal connectors 15a are communicatively coupled to a corresponding terminal 5b of the pair of terminals of each battery cell of the plurality of battery cells (paragraph [0087]), 
and the desirability for at least one post extends upwardly from the upper surface of the elongated member (shaft extending from head of bolt 16, 318, 418 etc.), the at least one post configured to receive a fastener (threaded holes 10h, nut 316, 317 - paragraph [0081]), the fastener is configured to retain the interior surface of the pair of lids against the upper surface of the elongated member such that the pair of lids are in a locked position (paragraphs cited above describe threading of bolt holding lid in place). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the locking post with threads into the battery pack of Haug in order to be able to lock the lids in position as taught by Ishii et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723